Citation Nr: 1222964	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-50 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for psoriatic arthritis associated with herbicide exposure.

2.  Entitlement to an initial disability rating in excess of 30 percent for post traumatic stress disorder (PTSD) with alcohol dependence.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2008 and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The August 2008 rating decision denied service connection for psoriatic arthritis.  The December 2009 rating decision granted service connection for PTSD with alcohol dependence, with an evaluation of 30 percent effective July 31, 2009.  The Veteran has appealed the assigned rating.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Because the record reasonably raises the question of TDIU entitlement, that issue is further addressed in the REMAND portion of this document. 

The issues of an initial disability rating greater than 30 percent for PTSD with alcohol dependence, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.




FINDING OF FACT

During an April 2012 Travel Board hearing before the undersigned Veterans Law Judge, the Veteran withdrew his appeal with respect to the claim for service connection for psoriatic arthritis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim for service connection for psoriatic arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

During his April 2012 Board hearing the Veteran, through counsel, withdrew his appeal for service connection for psoriatic arthritis.  Consequently, there remain no allegations of errors of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

The Veteran's appeal for service connection for psoriatic arthritis is dismissed.

REMAND

As regards the appeal for a rating greater than 30 percent for the Veteran's service-connected PTSD, the Veteran was accorded VA examinations in November 2009 and May 2010.  

During the November 2009 VA examination, the Veteran complained of difficulty falling or staying asleep, and admitted to irritability and outbursts of anger, and an exaggerated startle response.  He also said he smoked about two packs of cigarettes per day, and drank a 12 pack of beer a day.  He said that he had had difficulty adjusting to civilian life and rules since Vietnam, and tended to avoid crowds and public places.  He denied having panic attacks.  Axis I diagnosis was chronic PTSD and alcohol abuse.  The global assessment of functioning (GAF) score was 65

During the May 2010 VA examination, the Veteran complained of difficulty falling or staying asleep, and said that he did not sleep well if he did not drink.  He also admitted to problems with irritability and concentration, and added that he tended to isolate himself and usually stayed around his home, alone.  He denied having panic attacks.  Axis I diagnosis was chronic PTSD and alcohol abuse.  The GAF score was 62.

In July 2010 the Veteran was evaluated by a private psychologist.  During the evaluation the Veteran complained of sleep problems, anger difficulties, problems with concentration, an exaggerated startle reaction, and hypervigilance.  He admitted to drinking about a 12-pack of beer a day.  The Axis I diagnosis was chronic PTSD; mood disorder not otherwise specified; and alcohol abuse continuous (used as medication).  The GAF score was 48.

During his April 2012 Board hearing the Veteran testified that he had been suffering from panic attacks throughout the appeal period, and that he had denied having panic attacks during his previous VA examinations because he then did not know what the symptoms of panic attacks were.  He also testified that his difficulty with PTSD was one of the reasons that he had stopped working.
Because previous VA examination findings may have been based on an inaccurate factual premise, namely, that the Veteran was not suffering from panic attacks, the Veteran should be accorded a new examination.  38 C.F.R. § 3.327.

Additionally, in light of the Rice Court's determination that evidence of unemployability in the context of a rating claim may include a TDIU claim, the Board finds that remand of the issue of TDIU for development by the RO is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record).  

Accordingly, the case is REMANDED for the following action:

1.  Comply with VA's duty to notify and assist the Veteran with respect to the claim advanced for TDIU entitlement, including providing appropriate VCAA notice.

2.  Schedule the Veteran for a VA examination to ascertain and evaluate the severity of the Veteran's PTSD and the Veteran's ability to secure or follow a substantially gainful occupation.  The examiner should review the claims file in conjunction with the examination and opinion.  Any medically indicated special tests should be accomplished.  

a.)  The examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria, to include a Global Assessment of Functioning score.  Particular attention should be addressed to occupational and social impairment, including a finding regarding whether the Veteran's PTSD affects his ability to function independently, appropriately, and effectively.  

b).  The examiner should also assess the Veteran's ability to obtain and maintain gainful employment as a consequence of his service-connected PTSD with alcohol dependence disability.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case.  Such examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner. 

Upon completion of the above, the VA examiner is asked to address the following question in detail, providing a rationale for the opinion furnished: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD with alcohol dependence disability, by itself, precludes substantially gainful employment (more than marginal employment) consistent with the Veteran's educational and occupational background, but without regard to his age or any non service-connected disabilities? 

The examiner is advised that the term "as likely as not does not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as against.  More likely and as likely support the contended unemployability; less likely weighs against the claim. 

A complete rationale must be provided for all opinions proffered.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if a higher rating for the disability on appeal, or individual unemployability, may be granted.  The Veteran and his attorney should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


